Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered July 18, 1988, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
We find no abuse of discretion by County Court in its refusal to grant defendant’s request for an adjournment to retain counsel of his own choosing. Defendant’s request was made on the day he was scheduled to proceed to trial and was not accompanied by a sufficient explanation; defendant had a reasonable opportunity to retain private counsel (see, People v Lum, 102 AD2d 992). As to defendant’s remaining arguments, they are similarly lacking in merit.
Judgment affirmed.
Mahoney, P. J., Weiss, Mikoll, Levine and Harvey, JJ., concur.